procedurally barred absent a demonstration of good cause and actual
                     prejudice. See NRS 34.726(1); NRS 34.810(3). Prejudice can be shown by
                     demonstrating that the errors worked to a petitioner's actual and
                     substantial disadvantage.   Hogan v. Warden, 109 Nev. 952, 959-60, 860
                     P.2d 710, 716 (1993).
                                 Appellant first claimed that he had good cause because the
                     parties did not address all of the claims that he raised in his previous
                     petition at the evidentiary hearing concerning that petition. Appellant did
                     not demonstrate that the proceedings for appellant's previous petition
                     amounted to an impediment external to the defense that should excuse the
                     procedural bars. See Hathaway v. State, 119 Nev. 248, 252-53, 71 P.3d
                     503, 506 (2003).
                                 Second, appellant claimed that he had good cause because he
                     recently discovered that the utility knife he used in the commission of his
                     crimes is not considered to be a deadly weapon. Appellant failed to
                     demonstrate that a claim regarding his use of a utility knife was not
                     reasonably available to be raised in a timely petition.   See id. Moreover,
                     appellant cannot demonstrate actual prejudice for this claim as appellant's
                     brandishing a utility knife during the course of his sexual crimes did meet
                     the statutory definition for use of a deadly weapon. See NRS 193.165(6)(b)
                     (stating that a deadly weapon is "[alny weapon, device, instrument,
                     material or substance which, under the circumstances in which it is used,
                     attempted to be used or threatened to be used, is readily capable of
                     causing substantial bodily harm or death").
                                 Third, appellant claimed that the procedural bars do not apply
                     because he is actually innocent of the deadly weapon enhancement.
                     Appellant did not demonstrate actual innocence because, as discussed
                     previously, appellant's use of the utility knife met the statutory definition
SUPREME COURT        for the use of a deadly weapon. See id. Therefore, he failed to show that
        OF
     NEVADA
                                                           2
40) I947A    .94P0
                       "it is more likely than not that no reasonable juror would have convicted
                       him in light of. . . new evidence." Calderon v. Thompson, 523 U.S. 538,
                       559 (1998) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)); see also
                       Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519 537 (2001); Mazzan v.
                       Warden, 112 Nev. 838, 842, 921 P.2d 920, 922 (1996). Therefore, the
                       district court did not err in dismissing the petition as procedurally barred.
                       Motion to correct an illegal sentence
                                   In his motion filed on March 14, 2014, appellant claimed that
                       the district court improperly imposed a sentence for the deadly weapon
                       enhancement because a utility knife is not a deadly weapon. Appellant's
                       claim fell outside the narrow scope of claims permissible in a motion to
                       correct an illegal sentence. See Edwards v. State, 112 Nev. 704, 708, 918
                       P.2d 321, 324 (1996). Therefore, without considering the merits of
                       appellant's claim, we conclude that the district court did not err in denying
                       the motion. Accordingly, we
                                   ORDER the judgment of the district court AFFIRMED.'


                                                     / AA
                                                Hardesty


                                                                                                   J.
                       Douglas                                     Cherry


                             'We have reviewed all documents that appellant has submitted in
                       proper person to the clerk of this court in this matter, and we conclude
                       that no relief based upon those submissions is warranted. To the extent
                       that appellant has attempted to present claims or facts in those
                       submissions which were not previously presented in the proceedings
                       below, we have declined to consider them in the first instance.


SUPREME COURT
        OF
     NEVADA
                                                               3
(0) I947A    ailD479
                 cc: Hon. Nathan Tod Young, District Judge
                      Adam R. Garcia
                      Attorney General/Carson City
                      Douglas County District Attorney/Minden
                      Douglas County Clerk




SUPREME COURT
        OF
     NEVADA
                                                   4
(0) 1947A    e